            Case 1:20-cv-08213-VEC Document 8 Filed 11/10/20         USDC  SDNY
                                                                         Page  1 of 2
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 11/10/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 HERBERT R. PINEDA,                                             :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           : 20-CV-8213 (VEC)
                                                                :
                                                                :     ORDER
 DENNIS VELEZ AND R & F                                         :
 TRANSPORTATION CO., INC.,                                      :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the parties consented to conducting all further proceedings before a United

States Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c), Dkt. 7;

       IT IS HEREBY ORDERED that by no later than Friday, November 13, 2020, the

parties must file on ECF an executed Notice, Consent, and Reference of a Civil Action to a

Magistrate Judge form, a copy of which is attached to this order and is available at

https://nysd.uscourts.gov/sites/default/files/practice_documents/kpfSDNYFormConsentingToPro

ceedForAllPurposesBeforeAMagistrateJudge.pdf. If the Court approves that form, all further

proceedings will then be conducted before the assigned Magistrate Judge and not before this

Court. Any appeal would be taken directly to the United States Court of Appeals for the Second

Circuit, as it would be if the consent form were not signed and so ordered.



SO ORDERED.
                                                         ________________________
Date: November 10, 2020                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge
                         Case 1:20-cv-08213-VEC Document 8 Filed 11/10/20 Page 2 of 2
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
